          Case 1:21-cv-01573-WMR Document 11 Filed 07/08/21 Page 1 of 3




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

    Tanyetta Latrice Arnold,               )
                                           )
          Plaintiff,                       ) Civil Action File No.:
                                           ) 1:21-cv-01573-WMR-JSA
    v.                                     )
                                           )
    Equifax Information Services LLC       )
    and Emory Alliance Credit Union,       )
                                           )
          Defendants.                      )

NOTICE OF SETTLEMENT EQUIFAX INFORMATION SERVICES, LLC

         Plaintiff, Tanyetta Latrice Arnold, hereby notifies the Court that a settlement

of the above-referenced action has been reached with Defendant, Equifax

Information Services LLC (“Equifax”)>>. Plaintiff and Defendant, Equifax

anticipate needing approximately 60 days to document and conclude the settlement.

Plaintiff will thereafter file or otherwise move for a dismissal as to Defendant,

Equifax. Accordingly, Plaintiff respectfully submits that this obviates the need for

Defendant, Equifax to make any Court required filings prior to dismissal.1

         Respectfully submitted this 8th day of July, 2021.




1
  If, however, the settlement is not concluded within the next 60 days, Plaintiff will
timely notify the Court.
                                            1
Case 1:21-cv-01573-WMR Document 11 Filed 07/08/21 Page 2 of 3




                                 BERRY & ASSOCIATES

                                 /s/ Matthew Berry
                                 Matthew Berry
                                 Georgia Bar No.: 055663
                                 mberry@mattberry.com
                                 Telephone: (404) 235-3334
                                 2751 Buford Highway, Suite 600
                                 Atlanta, GA 30324
                                 Counsel for Plaintiff




                             2
        Case 1:21-cv-01573-WMR Document 11 Filed 07/08/21 Page 3 of 3




                         CERTIFICATE OF SERVICE

      I hereby certify that on July 8, 2021, I caused the electronic filing of the
foregoing document to be filed with the Clerk of the Court using the CM/ECF
system, which will automatically send e-mail notifications of such filing to all
attorneys of record that have appeared in this case.

                                              BERRY & ASSOCIATES

                                              /s/ Matthew Berry
                                              Matthew Berry
                                              Georgia Bar No.: 055663
                                              2751 Buford Highway, Suite 600
                                              Atlanta, GA 30324
                                              Counsel for Plaintiff




                                          3
